230 F.2d 949
Lowell BERNHARDT and Nathaniel Agnew Boyd, Appellants,v.UNITED STATES of America, Appellee.
No. 12540.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1956.

Stanley Gelfund, Detroit, Mich., for appellants.
Fred W. Kaess, Willis F. Ward, U.S. Attys., Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal having been heard and considered on the oral arguments and briefs of both the appellants and the appellee and on the record in the case, and it appearing that the points made by the appellants are both hypertechnical and unsound and even if conceded would fail to disclose that prejudicial error inheres in any ruling of the district court, its judgment in favor of the United States against appellants jointly for $11,514.00 and for an additional $2,000.00 against each of them pursuant to the pertinent statute is affirmed.